
	

115 S3587 IS: To amend title 23, United States Code, to improve the nationally significant freight and highway projects program, and for other purposes.
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3587
		IN THE SENATE OF THE UNITED STATES
		
			October 11, 2018
			Mr. Carper (for himself, Mr. Nelson, Mr. Menendez, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 23, United States Code, to improve the nationally significant freight and highway
			 projects program, and for other purposes.
	
	
		1.Nationally significant freight and highway projects
			(a)Repeal of limitation
 (1)In generalSection 117(d) of title 23, United States Code, is amended by striking paragraph (2). (2)Conforming amendments (A)Section 117(d) of title 23, United States Code (as amended by paragraph (1)) is amended—
 (i)by striking the subsection designation and heading and all that follows through Except as in paragraph (1) in the matter preceding subparagraph (A) and inserting the following:  (d)Eligible projectsExcept as;
 (ii)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and indenting appropriately;
 (iii)in paragraph (1) (as so redesignated)— (I)by redesignating clauses (i) through (iv) as subparagraphs (A) through (D), respectively, and indenting appropriately;
 (II)in subparagraph (B) (as so redesignated), by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and indenting appropriately; and
 (III)in subparagraph (C) (as so redesignated), by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and indenting appropriately; and
 (iv)in paragraph (2) (as so redesignated)— (I)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and indenting appropriately; and
 (II)in subparagraph (B) (as so redesignated), by redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively, and indenting appropriately.
 (B)Section 117(e)(1) of title 23, United States Code, is amended— (i)by striking subsection (d)(1)(A) and inserting subsection (d)(1); and
 (ii)by striking subsection (d)(1)(B) and inserting subsection (d)(2). (C)Section 117(m)(1)(B) of title 23, United States Code, is amended by striking subsection (d)(1)(A)(iii) and inserting subsection (d)(1)(C).
 (b)Grant administrationSection 117(b) of title 23, United States Code, is amended by adding at the end the following:  (3)Grant administrationThe Secretary may—
 (A)retain not more than a total of 2 percent of the funds authorized to carry out this section for the National Surface Transportation and Innovative Finance Bureau to review applications for grants under this section; and
 (B)transfer portions of the funds retained under subparagraph (A) to the Administrators of the Federal Highway Administration, the Federal Railroad Administration, and the Maritime Administration to fund the award and oversight of grants provided under this section..
 (c)Project requirementsSection 117(g) of title 23, United States Code, is amended— (1)by redesignating paragraphs (2) through (7) as paragraphs (3) through (8), respectively;
 (2)by striking paragraph (1) and inserting the following:  (1)the project will generate national or regional economic or mobility benefits;
 (2)the project will generate public benefits, including public health or safety improvements;; and (3)by striking paragraph (7) (as so redesignated) and inserting the following:
					
 (7)a grant provided under this section will enable the project to proceed more quickly and cost-effectively than would otherwise be possible without a grant; and.
 (d)Public transparencySection 117(m)(1)(A) of title 23, United States Code, is amended— (1)by striking the subparagraph designation and heading and all that follows through At least 60 days in the first sentence and inserting the following:
					
						(A)Notification to Congress
 (i)In generalNot less than 60 days; and (2)in clause (i) (as so designated), by striking the second sentence and inserting the following:
					
 (ii)InclusionsThe notification under clause (i) shall include— (I)an evaluation and justification for the project;
 (II)the amount of the proposed grant award; (III)a list of all applications received for grants under this section in response to the notice of funding opportunity; and
 (IV)the ratings each application referred to in subclause (III) received with respect to— (aa)the selection criteria developed by the Secretary and announced in the notice of funding opportunity; and
 (bb)the selection requirements under subsections (g) and (h) and, as applicable, subsection (e)(3)..  